Citation Nr: 0300140	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for 
ulcers/gastritis.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for a left knee 
sprain.  

3.  Entitlement to service connection for 
ulcers/gastritis.

4.  Entitlement to service connection for left knee 
sprain.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a compensable evaluation for left elbow 
osteophyte.  

7.  Entitlement to an increased evaluation for right knee 
avulsion fracture status post reconstruction, currently 
rated as 20 percent disabling.  

8.  Entitlment to a separate evaluation for right knee 
alvusion fracture status post reconstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1988 to 
October 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence to reopen the claims of service 
connection for ulcers/gastritis and a left knee sprain had 
not been submitted.  The RO denied the veteran's claims 
for service connection for hemorrhoids and a compensable 
evaluation for left elbow osteophyte.  The RO increased 
the evaluation for right knee reconstruction from 10 
percent to 20 percent.  


FINDINGS OF FACT

1.  The RO denied service connection for ulcers/gastritis 
and a left knee sprain in April 1992.  The veteran was 
notified of this decision and his procedural and appellate 
right by a May 1992 letter.  The veteran did not submit a 
timely notice of disagreement.  

2.  Evidence received since the April 1992 RO decision is 
new and bears directly and substantially on the matters 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claims for 
gastritis and left knee disorder.  

3.  Competent medical evidence relating the veteran's 
current gastritis/ulcers to his active duty service is not 
of record.  

4.  There is no competent medical evidence of record of a 
current diagnosis of hemorrhoids.  

5.  The service connected left elbow osteophyte is 
manifested by complaints of stiffness, tenderness over the 
tip of the olecranon and over the triceps insertion, 
positive Tinel's and positive compression sign in the 
cubital tunnel at the back of his elbow, causing ulnar 
sided paresthesia in his left hand.  

6.  The service connected right knee avulsion fracture 
status post reconstruction is manifested by subjective 
complaints of instability, pain, weakness, stiffness, 
occasional locking and easy fatigability, and objective 
evidence of positive Lachman's and anterior drawer tests 
and tenderness over the patellofemoral joint, as well as 
the medial joint line.  

7.  The service connected right knee avulsion fracture 
status post reconstruction is manifested by symptomatology 
including some limitation of motion, pain on range of 
motion testing, and x-ray evidence of degenerative 
changes.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision denying the veteran's claim 
of service connection for ulcers/gastritis is final; new 
and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.302, 
20.1103 (2002).

2.  The April 1992 RO decision denying the veteran's claim 
of service connection for a left knee sprain is final; new 
and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.302, 
20.1103 (2002).

3.  Ulcers/gastritis were not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 4.9 (2002).  

4.  Hemorrhoids were not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
4.9 (2002).   

5.  The criteria for a 10 percent disability rating, and 
no higher, for the service connected left elbow osteophyte 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 
5209 (2002).  

6.  The criteria for an evaluation in excess of 20 percent 
for right knee avulsion fracture status post 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).  

7.  The criteria for a separate rating of 10 percent, and 
no higher, for right knee avulsion fracture status post 
reconstruction under Diagnostic Codes 5010-5003 have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5003, 5010, 5260-5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The March 1999 Hearing Office Decision, the March 1999 and 
October 2000 Statements of the Case, as well as the 
November 2000 and May 2002 Supplemental Statements of the 
Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in September 1997, February 1999 
and May 2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  

I.  New and Material Evidence 

The RO denied service connection for ulcers/gastritis and 
a left knee sprain in April 1992, on the basis that such 
disorder were not shown in or related to service.  The 
veteran was notified of this decision and his procedural 
and appellate rights by a May 1992 letter; however, he did 
not appeal.  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).  However, if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Specifically, under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 
2001, and are therefore not applicable in this case as 
the veteran's claims to reopen were filed in May 1997.  

The Board is under a legal duty in these situations to 
first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A.  Ulcers/Gastritis

The Board has reviewed the evidence received into the 
record since the April 1992 RO denial and finds that new 
and material evidence has been received to reopen the 
claim of service connection for ulcers/gastritis.  
Specifically, an April 1997 VA outpatient treatment record 
contains an impression of gastroesophageal reflux.  Prior 
to this evidence, there was no medical evidence of a 
diagnosis of a gastrointestinal disorder.  Thus, This 
evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

B.  A left knee sprain  

The Board has reviewed the evidence received into the 
record since the April 1992 RO denial and finds that new 
and material evidence has been received to reopen the 
claim of service connection for a left knee sprain.  
Specifically, the May 2002 VA examiner opined that both 
the right and left knee conditions occurred while the 
veteran was on active military duty.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the RO when it 
issued its April 1992 rating decision.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2002).  

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran has not alleged that he served in combat and 
the evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Ulcers/Gastritis

Service medical records do not show complaints, findings, 
treatments, or diagnoses of ulcers or gastritis.  Thus, 
direct service connection for ulcers or gastritis is not 
warranted.  

The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, 
while the April 1997 VA outpatient treatment record 
impression was gastroesophageal reflux, the record does 
not contain a medical opinion relating the veteran's 
gastroesophageal reflux to his military service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for ulcers or gastritis.  In reaching this 
decision the Board considered the benefit of the doubt 
rule, but since the preponderance of the evidence is 
against the veteran's claim, this doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


B.  Hemorrhoids 

Although the veteran reported that he had hemorrhoids 
during service, service medical records do not show 
complaints, findings, treatment, or diagnoses of 
hemorrhoids.  Moreover, post service VA or private medical 
records do not show current complaints, findings, or 
treatment for hemorrhoids.  

Other than the veteran's contentions, the record contains 
no evidence of hemorrhoids.  As noted above, the veteran 
is competent as a lay person to report that on which he 
has personal knowledge.  See Layno, 6 Vet. App. at 470.  
However, there is no evidence of record that the veteran 
has specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  A current disability is required to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has hemorrhoids 
his claim must be denied.  In reaching this decision the 
Board considered the benefit of the doubt rule, but since 
the preponderance of the evidence is against the veteran's 
claim, this doctrine does not apply.  See Gilbert, 1 Vet. 
App. at 49; Alemany, 9 Vet. App. at 519.

III.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with 
criteria set forth in the VA's Schedule for Rating 
Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence 
of record.  In so doing, it is our responsibility to weigh 
the evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a 
disability is to be reviewed by the rating specialist, the 
regulations do not give past medical report precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  

A.  Left Elbow Osteophyte  

The veteran's service-connected left elbow osteophyte is 
rated noncompensable under Diagnostic Codes 5209-5010.  38 
C.F.R. § 4.71a.  Arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by x-ray 
findings is rated according to limitation of motion for 
the joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5209, a 20 
percent rating is warranted where there is other 
impairment of the elbow such as joint fracture with marked 
cubitus varus or cubitus valgus deformity with ununited 
fracture of the head of the radius in either the minor or 
major forearm.  A 50 percent evaluation is warranted where 
there is other impairment of flail joint of a minor elbow.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5209.  

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 
degrees and full supination is from 0 through 85 degrees.  
38 C.F.R. § 4.71, Plate I (2002).

At the September 1997 VA examination, the veteran had no 
complaints about his left elbow.  The diagnosis was 
minimal degenerative joint disease of the left elbow.  

At the February 1999 VA examination, the examiner noted 
that the veteran was right hand dominant.  The veteran 
complained of stiffness in his elbow and pain on the tip 
of his olecranon.  He also complained of ulnar sided 
numbness in his left hand.  Upon physical examination, the 
range of motion was 0 to 130 degrees extension, flexion 
with full supination and only 80 degrees pronation.  
Relative to the other side, he had normal motion.  On the 
left elbow, he had tenderness over the tip of his 
olecranon and over the triceps insertion.  He also had a 
positive Tinel's and a positive compression sign in the 
cubital tunnel at the back of his elbow, causing ulnar 
sided paresthesia.  Otherwise, he was neurologically 
intact distally.  The veteran did not have any motor 
weakness.  X-rays showed a traction spur at the tip of his 
olecranon, otherwise normal.  The examiner commented that 
in terms of his elbow the veteran had a positive Tinel's 
and positive compression of the cubital tunnel with 
compression of the ulnar nerve.  He also additionally had 
some degeneration in his triceps tendon, which limited his 
ability to his left elbow well.  

At the May 2002 VA examination, the left elbow 
demonstrated tenderness over the olecranon with palpable 
swelling.  Range of motion flexion was 0 to 145 degrees, 
supination was 0 to 85 degrees, pronation was 0 to 80 
degrees, and extension was 0 degrees.  X-rays revealed a 
small osteophyte over the posterior olecranon region.  

Although the record in this case does not reflect any of 
the specific criteria for compensable evaluation, the 
medical evidence reflects mild impairment related to the 
veteran's service connected left elbow osteophyte, 
manifested by pain over the tip of the olecranon and over 
the triceps insertion, positive Tinel's and positive 
compression sign in the cubital tunnel at the back of his 
elbow, causing ulnar sided paresthesia in his left hand, 
and complaints of stiffness.  In view of the regulations 
requiring consideration of painful motion, in particular 
38 C.F.R. §§ 4.40 and 4.45, the Board concludes that when 
the evidence is construed in the manner most favorable to 
the veteran and doubt regarding the current level of 
disability is resolved in his favor, the manifestations of 
left elbow osteophyte provide for a 10 percent evaluation.  
Pursuant to 38 C.F.R. § 4.40 pain supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion may be the basis for an 
evaluation for a disability rated based on limitation of 
motion.  38 C.F.R. § 4.45 provides that pain on movement 
is a required consideration.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On this basis, a 10 percent rating 
and no higher is warranted for left elbow osteophyte.  

The medical evidence does not show that the veteran's left 
elbow osteophyte is manifested by joint fracture with 
marked cubitus varus or cubitus valgus deformity with 
ununited fracture of the head of the radius or flail joint 
so as to warrant a 20 percent rating under Diagnostic Code 
5209.  

B.  Right Knee Avulsion Fracture Status Post 
Reconstruction  

The veteran's service-connected right knee avulsion 
fracture status post reconstruction is rated as 20 percent 
disabling under Diagnostic Code 5257 for impairment of the 
knee.  38 C.F.R. § 4.71a.  Knee impairment with recurrent 
subluxation or lateral instability is rated 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  

At the September 1997 VA examination, there was no 
subluxation or lateral instability of the right knee 
joint.  The April 1998 private medical record provided 
that the veteran had positive Lachman's, but no increased 
laxity to varus/valgus stress, both having good endpoints.  
At the February 1999 VA examination, the right knee had no 
recurvatum or hyperextension.  The anterior cruciate 
ligament was stable.  At the May 2002 VA examination, the 
veteran complained instability of the knee but denied any 
certain subluxation.  Upon physical examination, the right 
knee demonstrated a stable stress test on varus and valgus 
maneuver. 

The Board notes that the veteran right knee disorder is 
currently evaluated as moderate impairment with 
instability or subluxation.  This evidence does not show 
that the veteran experiences severe impairment with 
instability or subluxation of the right knee.  A 
preponderance of the evidence is against a finding that 
the veteran experiences more than moderate impairment of 
the right knee.  Accordingly, a preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under Diagnostic Code 5257.  

Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  38 C.F.R. § 4.14 (2002).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In a precedent opinion dated August 14, 1998, 
the Acting General Counsel of the VA clarified that if a 
musculoskeletal disability is rated under a specific 
Diagnostic Code that does not list limitation of motion as 
part of the rating criteria, and another Diagnostic Code 
based on limitation of motion may be applicable, the 
latter Diagnostic Code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGPREC 9-98, 63 Fed. 
Reg. 56704 (1998).

As the veteran's disability is evaluated under Diagnostic 
Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, are not applicable, and consideration of pain does 
not warrant a separate compensable evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
because Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion, it does not encompass arthritis.  Diagnostic Code 
5010 addresses arthritis and limitation of motion but does 
not refer to instability.  Therefore, since the plain 
terms of Diagnostic Code 5257 and 5010 address either 
different disabilities or different manifestations of the 
same disability, the evaluation of knee dysfunction under 
both Diagnostic Codes 5257 and 5010, if the criteria for 
each code are met, is not pyramiding.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  When radiologic findings of 
arthritis are present, a veteran whose knee disability is 
evaluated under Diagnostic Codes 5257 or 5259 is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective 
findings or indicators of pain.  VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

Limitation of flexion of the leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 
percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Limitation 
of extension of the leg to 10 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2002).

The September 1997 VA x-rays revealed minimal degenerative 
changes, more marked on the right manifested by small 
hypertrophic spurs at the articular surface margin and 
intercondylar eminences, greater on the right.  The April 
1998 MRI revealed patellofemoral degenerative changes with 
mild patellofemoral joint space narrowing.  The February 
1999 VA examiner indicated that due to the veteran's 
medial plateau fracture, which had sloped and resulted in 
significant medial arthritis, the veteran was destined to 
have significant post-traumatic arthritis in the future.  
At the May 2002 VA examination, the veteran complained of 
pain.  The evidence supports a finding that the veteran's 
right knee disability meets the criteria established for 
the assignment of a separate 10 percent rating under 
Diagnostic Code 5010.  Under Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) the x-ray evidence of arthritis 
of the right knee along with painful motion provides a 
basis for such separate 10 percent disability evaluation.

In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period shows flexion between 60 and 120 
degrees and extension between 0 and 30 degrees as well as 
x-ray evidence of arthritis of the right knee.  However, a 
compensable level of limitation of flexion or extension 
under either Diagnostic Code 5260 or 5261 was not 
demonstrated.  Prior to his arthroscopic assisted ACL 
reconstruction with bone patellar tendon bone allograft, 
osteochondral autograft using the OATS system and partial 
lateral meniscectomy in May 1998, the veteran's range of 
motion of the right knee was 115 degrees flexion and 0 
degrees extension at the September 1997 VA examination.  
The April 1998 private medical record provided that the 
right knee range of motion was 5 degrees extension and 
almost 90 degrees of flexion.  When examined after surgery 
in May 1998, his range of motion was about 30 degrees 
extension and 60 degrees flexion.  A few days later he had 
good range of motion; from 0 to 90 degrees.  However, 
shortly after his surgery, in June 1998, the veteran had 
full range of motion without tenderness.  At the February 
1999 VA examination the extension was 5 degrees and 
flexion was 90 degrees.  At the May 2002 VA examination, 
range of motion of the right knee passive and active, 
flexion was 0 to 120 degrees and extension was 0 degrees.  

In essence, the evidence establishes that the veteran 
experienced some pain on use and that there was minimal 
functional impairment in the range of motion.  The level 
of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of 
motion and no more.  Therefore, the Board finds that the 
veteran's right knee avulsion fracture status post 
reconstruction merits assignment of a separate evaluation 
not higher than 10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded 
as seriously disabled.  38 C.F.R. § 4.40 (2002). The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, it has been held that 
consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As the veteran is 
not in receipt of the maximum schedular evaluation under 
all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

At the September 1997 VA examination, there was no 
swelling of the right knee joint but the joint showed a 3 
1/2 inch, anterior midline surgical scar.  The examiner 
commented that there was no weakened movement, fatigue, 
pain, loss of coordination of the right knee joint from 
objective point of view.  

The April 1998 private medical record provided that the 
veteran had lateral joint line tenderness and positive 
McMurray's laterally.  There was a well-healed scar but no 
sign of infection.  The MRI revealed far posterior horn 
lateral meniscus vertical tear, demonstrated on sagittal 
and coronal images.  Complete tear of the anterior 
cruciate ligament (ACL) was seen, but there was no 
evidence of an intact repaired ACL.  There was intact 
medial meniscus, although there was some signal seen 
between the posterior horn of the medial meniscus and 
capsule.  In June 1998, the x-rays demonstrated good 
position.  

At the February 1999 VA examination, the veteran had a 
healed midline incision with arthroscopy portals.  He did 
not have a positive Lachman's sign although his 
examination was very difficult because he appeared 
painful.  He had varus closing due to his medial plateau 
fracture.  The veteran also had medial joint line 
tenderness and significant quadriceps atrophy.  X-rays 
revealed that he had an arthroscopic repair of his ACL and 
that there were 2 interferon screws, appearing in good 
position.  He also had severe sloping of his medial 
plateau, consistent with a healed medial plateau fracture.  
However, his motion was so poor that he could barely walk 
without a limp because he had only 0 to 90 degrees of 
motion.  

At the May 2002 VA examination, the veteran complained of 
pain, weakness and stiffness.  He also complained of 
occasional locking and easy fatigability.  He had daily 
flare-ups, which last for several hours.  His pain level 
was a 2 on a scale of 1 to 10, and during flare-ups it 
would go up to a scale of 10.  Precipitating factors would 
be weight-bearing activities, and he got relief with rest.  
The veteran used a brace for his knee, but denied any 
certain dislocation episodes.  He denied any inflammatory 
arthritic symptoms.  The veteran's condition interfered 
with his activities of daily living.  His gait was normal.  
Upon physical examination there was tenderness over the 
patellofemoral joint, as well as the medial joint line.  
Lachman's test revealed 2 millimeters of motion.  Anterior 
drawer test revealed 3 millimeters of motion.  McMurray's 
test was negative.  X-rays revealed status post ACL 
reconstruction changes with 1 proximal screw and 1 distal 
screw visualized.  The examiner remarked that the veteran 
demonstrated periods of flare-ups.  There was 20 percent 
magnification of pain and 20 percent reduction in range of 
motion during flare-ups and after repetitive movements.  
The veteran also demonstrated weakened movement against 
varying resistance and excess fatigability after 
repetitive movements.  

In essence, the preponderance of the evidence establishes 
that the veteran experienced some pain on use and that 
there was minimal functional impairment in the range of 
motion.  The level of the functional impairment warrants 
the assignment of the 10 percent evaluation based on range 
of motion and no more.  38 C.F.R. §§ 4.40, 4.45, 4.59, the 
holding in DeLuca v Brown, 6 Vet. App. 321 (1993).  

A dislocated semilunar cartilage, with frequent episodes 
of locking, pain, and effusion into the joint, warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The April 1998 private medical record provided that 
the right knee had positive mild effusion present.  The 
MRI revealed that there was large joint effusion and 
lateral articular condylar osteochondral defect.  When 
examined after surgery in May 1998, the veteran had 
moderate effusion.  Upon physical examination in May 2002, 
there was no heat or palpable effusion noted.  Although 
the above evidence demonstrates effusion, the veteran is 
already in recent of a 20 percent evaluation under 
Diagnostic Code 5257.  Thus, an increased evaluation is 
not available under Diagnostic Code 5258.  

The Board has examined all other diagnostic codes 
pertinent to the knee.  There was no evidence of ankylosis 
of the right knee; consequently, Diagnostic Code 5256 is 
not for application.  Review of the medical evidence of 
record indicates that Diagnostic Code 5259 is not for 
application because the veteran has not undergone removal 
of the semilunar cartilage.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  As there is no impairment of the 
tibia or fibula, Diagnostic Code 5262 is also not 
applicable. 

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding 
in DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 
8 Vet. App. 417 (1995).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for 
ulcers/gastritis is reopened and to this extent only, 
granted.

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a left knee 
sprain is reopened and to this extent only, granted.

Service connection for ulcers/gastritis is denied.

Service connection for hemorrhoids is denied.

A 10 percent rating is granted for left elbow osteophyte 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A rating in excess of 20 percent for the veteran's right 
knee avulsion fracture status post reconstruction is 
denied.

A separate 10 percent evaluation for the veteran's right 
knee avulsion fracture status post reconstruction under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003 is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the 
veteran's claim for service connection for a left knee 
sprain. 

Under the provisions of VCAA, VA has a duty to assist the 
veteran in the development of his claim, including an 
examination if deemed necessary.   38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b)).  In May 2002, a VA examiner 
indicated that the veteran had left knee problem in 
service and currently diagnosed left knee patellofemoral 
syndrome.  However, the examiner did not indicate whether 
the veteran's current left knee disorder was related to 
the knee problem in service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran with the 
appropriate VA medical facility for a 
VA examination to determine the nature 
and etiology of his left knee 
disability to include an opinion by the 
VA examiner as to whether it was as 
likely as not that this disability is 
related to injuries incurred on active 
duty.  In providing the opinion, the 
examiner should review the veteran's 
claim folder and provide a basis for 
the conclusion.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

